                 Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 1 of 42



 1   David E. Bower (SBN 119546)
     MONTEVERDE & ASSOCIATES PC
 2   600 Corporate Pointe, Suite 1170
 3   Culver City, CA 90230
     Tel.: (213) 446-6652
 4   Fax: (212) 202-7880

 5   Counsel for Lead Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT

 8                            NORTHERN DISTRICT OF CALIFORNIA

 9

10
      SAISRAVAN BHARADWAJ KARRI,
      Individually and on Behalf of All Others         Civil Action No. 3:18-cv-03435-JD
11
      Similarly Situated,
12                                                     AMENDED CLASS ACTION
                         Plaintiff,
                                                       COMPLAINT
13
                v.
                                                       DEMAND FOR JURY TRIAL
14
      OCLARO, INC., MARISSA PETERSON,
      EDWARD COLLINS, GREG                             VIOLATIONS OF THE SECURITIES
15                                                     EXCHANGE ACT OF 1934
      DOUGHERTY, KENDALL COWAN,
16    DENISE HAYLOR, IAN SMALL, BILL
      SMITH, JOEL A. SMITH III,
17    LUMENTUM HOLDINGS INC., and
      PROTA MERGER, LLC,
18
                         Defendant.
19

20          Lead Plaintiff SaiSravan Bharadwaj Karri (“Plaintiff”), by and through his undersigned
21   attorneys, alleges upon personal knowledge with respect to himself, and upon information and
22   belief based upon, inter alia, the investigation of counsel as to all other allegations herein, as
23   follows:
24                                     NATURE OF THE ACTION
25          1.       This action is brought as a class action by Plaintiff on behalf of himself and the
26   other former public stockholders of Oclaro, Inc. (“Oclaro” or the “Company”) against Oclaro and
27   the members of the Company’s board of directors (the “Board” or the “Individual Defendants”)
28
                                                       1
                     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                               SECURITIES EXCHANGE ACT OF 1934
                 Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 2 of 42



 1   for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange

 2   Act”), 15 U.S.C. §§ 78n(a) and 78t(a) respectively, and United States Securities and Exchange

 3   Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9 (“Rule 14a-9”), in connection with the

 4   acquisition of Oclaro by Lumentum Holdings Inc. (“Lumentum”) (the “Merger”).

 5          2.      On March 11, 2018, Oclaro, Lumentum, Prota Merger Sub, Inc., a Delaware

 6   corporation and a wholly owned subsidiary of Lumentum (“Merger Sub”), and Prota Merger, LLC,

 7   a Delaware limited liability company and a wholly owned subsidiary of Lumentum (“Merger Sub

 8   LLC”), entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to

 9   which Lumentum would acquire Oclaro in a two-step merger transaction.1

10          3.      On June 1, 2018, in order to convince Oclaro’s stockholders to vote in favor of the

11   unfair Merger, Defendants authorized the filing of a materially false and/or misleading Schedule

12   14A Definitive Proxy Statement (the “Proxy”) with the SEC, in violation of Sections 14(a) and

13   20(a) of the Exchange Act and Rule 14a-9.

14          4.      Specifically, the Proxy contained the following materially false and/or misleading

15   statements:

16                  i.     that the significantly lower, downward adjusted projections prepared by

17                         Oclaro management in January 2018 (the “January Projections”) and

18                         February 2018 (the “February Projections”) “were prepared on a reasonable

19                         basis, reflecting the best currently available estimates and judgments at the

20                         time of their preparation,” Proxy at 105, and reflected the “good faith
21                         judgments of the management of Oclaro as to the future financial

22                         performance of Oclaro,” Proxy at 97. These statements were false or

23                         misleading statements of opinion because, as set forth below, Defendants

24                         did not and could not have legitimately believed that the significantly

25                         downward adjusted projections were in fact reasonable or prepared in good

26   1
         First, Merger Sub would merge with and into Oclaro (the “First Step Merger”) with Oclaro
27   surviving the First Step Merger. As soon as reasonably practicable following the First Step
     Merger, Oclaro would merge with and into Merger Sub LLC with Merger Sub LLC continuing as
28   the surviving entity.
                                                       2
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                 Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 3 of 42



 1                          faith—rather, Defendants knew they were created to obtain a fairness

 2                          opinion and justify the otherwise unjustifiable Merger Consideration;

 3                  ii.     the January Projections and February Projections, which were materially

 4                          misleading representations of Oclaro’s stand-alone future financial

 5                          performance, which Defendants knew based on the Company’s financial

 6                          performance and Oclaro management’s contemporaneous statements made

 7                          around the time these much lower projections were prepared; and

 8                  iii.    the implied equity reference ranges per share for Oclaro that were calculated

 9                          by Oclaro’s financial advisor, Jefferies LLC (“Jefferies”), and derived from

10                          the significantly lower February Projections, which were misleading

11                          representations of the Company’s value because they were based on the

12                          unreasonably downward revised February Projections that the Defendants

13                          knew presented an inaccurate picture of Oclaro’s future performance.

14          5.      In addition to these three materially misleading statements, the Proxy failed to

15   disclose the financial forecasts relating to the business, operations and prospects of Lumentum (the

16   “Lumentum Forecasts”) prepared by Lumentum management and provided to the Board and

17   Jefferies to use in connection with the preparation of its fairness opinion. This was a material

18   omission given that (a) part of the Merger Consideration was in the form of Lumentum stock; (b)

19   the Proxy touted “Lumentum’s future prospects and opportunities for long-term growth” as a

20   reason why Oclaro stockholders should support the Merger, Proxy at 94; and (c) Jefferies prepared
21   a valuation analysis and summary thereof concerning Lumentum in support of its fairness opinion.

22   Indeed, even the Board considered the such information a “material” factor. Proxy at 96.

23   Consequently, the omission of the Lumentum Forecasts from the Proxy rendered these statements

24   discussing or referring to Lumentum’s value and prospects misleadingly incomplete half-truth

25   statements. By touting the benefit of Lumentum’s future prospects and opportunities for long-

26   term growth, including the opportunities that the combined company would benefit from, and the
27   valuation analysis for Lumentum, the Defendants were obligated to present a material complete

28   and non-misleading picture of Lumentum.
                                                        3
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                 Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 4 of 42



 1          6.      As set forth below, Defendants and Oclaro management knew that the January

 2   Projections and February Projections did not reflect “good faith” downward adjustments to the

 3   financial projections that management prepared in December 2017 (the “December Projections,”

 4   and together with the January Projections and February Projections, the “Oclaro Projections”), as

 5   illustrated by the complete absence of any explanation for the substantial reduction in the

 6   compound annual growth rates (“CAGR”) for Oclaro’s expected revenue, Adjusted EBITDA, non-

 7   GAAP net income, and Adjusted EPS, and further refuted by statements made by certain key

 8   Oclaro executives during the time period before, during, and after the Oclaro Projections were

 9   prepared.

10          7.      The special meeting of Oclaro stockholders to vote on the Merger was held on July

11   10, 2018 (the “Stockholder Vote”). A majority of Oclaro stockholders voted to approve the

12   Merger, and on December 10, 2018, the Merger was completed. The materially false and

13   misleading Proxy was an essential link in the consummation of the Merger, as the Stockholder

14   Vote and resulting Merger could not have occurred without the dissemination of the Proxy.

15          8.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

16   Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

17   Plaintiff seeks to recover damages resulting from the Defendants’ violations of the Exchange Act.

18                                    JURISDICTION AND VENUE

19          9.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

20   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges
21   violations of Section 14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder.

22          10.     Personal jurisdiction exists over each Defendant either because the Defendant

23   conducts business in or maintains operations in this District, or is an individual who is either

24   present in this District for jurisdictional purposes or has sufficient minimum contacts with

25   California as to render the exercise of jurisdiction over the Defendant by this Court permissible

26   under traditional notions of fair play and substantial justice.
27          11.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

28   78aa, as well as under 28 U.S.C. § 1391, because: (i) the conduct at issue took place and had an
                                                     4
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 5 of 42



 1   effect in this District; (ii) Oclaro maintained its primary place of business in this District;

 2   (iii) Lumentum maintains its primary place of business in this District; (iv) a substantial portion of

 3   the transactions and wrongs complained of herein, including Defendants’ primary participation in

 4   the wrongful acts detailed herein, occurred in this District; and (v) Defendants have received

 5   substantial compensation in this District by doing business here and engaging in numerous

 6   activities that had an effect in this District.

 7                                                     PARTIES

 8           12.     Plaintiff was, at all times relevant times, a common stockholder of Oclaro.

 9           13.     Defendant Oclaro was a Delaware corporation and maintained its principal

10   executive offices at 225 Charcot Avenue, San Jose, California 95131. As a result of the Merger,

11   Oclaro cease to exist.

12           14.     Defendant Marissa Peterson was, at all relevant times, a director of Oclaro, and also

13   served as Chairman of the Board.

14           15.     Defendant Edward Collins was, at all relevant times, a director of Oclaro.

15           16.     Defendant Greg Dougherty (“Dougherty”) was, at all relevant times, a director of

16   Oclaro, and also served as the CEO of the Company.

17           17.     Defendant Kendall Cowan was, at all relevant times, a director of Oclaro.

18           18.     Defendant Denise Haylor was, at all relevant times, a director of Oclaro.

19           19.     Defendant Ian Small was, at all relevant times, a director of Oclaro.

20           20.     Defendant Bill Smith was, at all relevant times, a director of Oclaro.
21           21.     Defendant Joel A. Smith III was, at all relevant times, a director of Oclaro

22           22.     The defendants identified in paragraphs 14 through 21 are collectively referred to

23   herein as the “Individual Defendants” and/or the “Board.”

24           23.     Defendant Lumentum is a Delaware corporation and maintains its principal

25   executive offices at 400 North McCarthy Boulevard, Milpitas, California 95035. As a result of

26   the Merger Oclaro merged with and into Merger Sub LLC, Merger Sub LLC survived as a direct
27   wholly owned subsidiary of Lumentum, and Oclaro ceased to exist. Accordingly, Lumentum is

28   named in their capacity as a surviving entity of the Merger.
                                                        5
                     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                               SECURITIES EXCHANGE ACT OF 1934
               Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 6 of 42



 1          24.     Merger Sub LLC is a Delaware limited liability company, maintains its principal

 2   executive offices at 400 North McCarthy Boulevard, Milpitas, California 95035, and is a direct

 3   wholly owned subsidiary of Lumentum. Merger Sub LLC was formed on March 9, 2018, for the

 4   sole purpose of effecting the Merger. Following the Merger, Oclaro merged with and into Merger

 5   Sub LLC, with Merger Sub LLC surviving as a direct wholly owned subsidiary of Lumentum

 6   Accordingly, Merger Sub LLC is named in their capacity as a surviving entity of the Merger.

 7          25.     Merger Sub LLC, together with Oclaro, the Board, and Lumentum, are collectively

 8   referred to herein as the “Defendants.”

 9                                  CLASS ACTION ALLEGATIONS

10          26.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

11   and the other former public stockholders of Oclaro (the “Class”). Excluded from the Class are

12   Defendants herein and any person, firm, trust, corporation, or other entity related to or affiliated

13   with any Defendant.

14          27.     This action is properly maintainable as a class action because:

15                  (a)    the Class is so numerous that joinder of all members is impracticable. As of

16                         May 15, 2018, there were 170,656,367 shares of Oclaro common stock

17                         outstanding, held by hundreds to thousands of individuals and entities

18                         scattered throughout the country. The actual number of public stockholders

19                         of Oclaro will be ascertained through discovery;

20                  (b)    there are questions of law and fact that are common to the Class that
21                         predominate over any questions affecting only individual members, including

22                         the following:

23                         i.     whether Defendants misrepresented or omitted material information

24                                in the Proxy in violation of Section 14(a) of the Exchange Act and

25                                SEC Rule 14a-9;

26                         ii.    whether the Individual Defendants violated Section 20(a) of the
27                                Exchange Act; and

28
                                                        6
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
               Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 7 of 42



 1                        iii.    whether Plaintiff and other members of the Class suffered damages as

 2                                a result of being compelled to vote for the Merger based on the

 3                                materially false, incomplete, and/or misleading Proxy.

 4                  (c)   Plaintiff is an adequate representative of the Class, has retained competent

 5                        counsel experienced in litigation of this nature, and will fairly and adequately

 6                        protect the interests of the Class;

 7                  (d)   Plaintiff’s claims are typical of the claims of the other members of the Class

 8                        and Plaintiff does not have any interests adverse to the Class;

 9                  (e)   the prosecution of separate actions by individual members of the Class would

10                        create a risk of inconsistent or varying adjudications with respect to individual

11                        members of the Class, which would establish incompatible standards of

12                        conduct for the party opposing the Class;

13                  (f)   Defendants have acted on grounds generally applicable to the Class with

14                        respect to the matters complained of herein, thereby making appropriate the

15                        relief sought herein with respect to the Class as a whole; and

16                  (g)   a class action is superior to other available methods for fairly and efficiently

17                        adjudicating the controversy.

18                                      SUBSTANTIVE ALLEGATIONS

19     I.   Company Background and the Merger
20
            28.     Oclaro was one of the leading providers of optical components and modules for the
21
     long-haul, metro and data center markets. Leveraging more than three decades of laser technology
22
     innovation and photonics integration, Oclaro provided differentiated solutions for optical networks
23
     and high-speed interconnects, which was driving the next wave of streaming video, cloud
24
     computing, application virtualization and other bandwidth-intensive and high-speed applications.
25
            29.     Given the development in the datacenter business, where “cloud” companies are
26
     constantly adding and upgrading, Oclaro was well-positioned in a sector that was poised for
27
     considerable growth in the near future.
28
                                                          7
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                  Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 8 of 42



 1              30.   Beginning in 2016, Oclaro initiated a plan to turn around the Company and

 2   maximize stockholder value.

 3              31.   On November 1, 2016, the Company announced its financial results for the First

 4   Quarter 2017. Notably, the Company reported revenue of $135.49 million, an increase of 54.8%

 5   in year-over-year performance and $3.84M above estimates, and net income of $20 million,

 6   representing a consecutive improvement over $14.4 million of net income in the fourth quarter of

 7   fiscal 2016 and a net loss of $1.6 million in the first quarter of fiscal 2016.2

 8              32.   The Company’s CEO, Defendant Dougherty, commented on the noteworthy

 9   results:

10                    I'm pleased to say that we started our first quarter of fiscal year 2017
11                    the same way we ended fiscal '16, with a record quarter. Once
                      again, the Oclaro team delivered the best gross margin and
12                    operating income performance in our history, and exceeded our
                      guidance in all areas.
13
                      […]
14

15                    Our technology leadership in optical components and modules for
                      bandwidth at 100 gigabits and beyond has us well-positioned to
16                    continue to deliver solid growth in both markets. Our strong
                      revenue results underpin the highest gross margin and operating
17                    income in the history of Oclaro…
18
                      In addition to producing these excellent results, we continue to
19                    strengthen our balance sheet. Early in the quarter, we retired $65
                      million of convertible debt followed by a very successful capital
20                    raise in September. By taking these actions we ended the quarter
                      with $229 million of cash and essentially no debt. These
21                    resources will enable us to continue to invest to be the market leader
                      in optics for 100 gigabits and beyond.3
22

23              33.   Pete Mangan (“Mangan”), Oclaro’s Chief Financial Officer (“CFO”), further
24   commented on the Company’s outstanding performance and, more importantly, the Company’s
25
     2
         Oclaro, Inc., Current Report (Form 8-K), at Exhibit 99.1 (Press release issued by the Company
26   on November 1, 2016) (Nov. 1, 2016).
     3
27       Oclaro's (OCLR) CEO Greg Dougherty on Q1 2017 Results - Earnings Call Transcript,
     Seeking Alpha (Nov. 1, 2016), available at https://seekingalpha.com/article/4017992-oclaros-
28   oclr-ceo-greg-dougherty-q1-2017-results-earnings-call-transcript.
                                                           8
                      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                                SECURITIES EXCHANGE ACT OF 1934
               Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 9 of 42



 1   projected future performance, stating “we currently expect revenues to grow in the quarter by

 2   approximately 8% to 14% and we'll be in the range of 146 million to 154 million. We expect non-

 3   GAAP gross margin in the range of 33% to 36% and non-GAAP operating income to improve to

 4   a range of $22 million to $26 million.” Id.

 5          34.     In response to the Company’s strong performance, investment bank Piper Jaffray

 6   Companies (“Piper Jaffray”) raised its price target for Oclaro common stock to $13 from $9.50 a

 7   share (over the Company’s closing stock price of $7.34 on November 1, 2016).4 Piper Jaffray

 8   analyst Troy Jensen refered to the Company’s “outstanding” Q1 results when explaining his more

 9   favorable outlook for the Company.

10          35.     Oclaro followed up its historical First Quarter 2017 with a successful Second

11   Quarter. On January 29, 2017, the Company announced its financial results for the Second

12   Quarter, which Defendant Doughterty explained best:

13                  Our December quarter was very strong with improvement in all our
14                  financial metrics. Revenue increased 14 percent from the first
                    quarter of fiscal 2017, and 64 percent from the same quarter last
15                  year, with demand for our newer 100G and beyond products driving
                    this excellent growth. In addition, we had record gross margin and
16                  operating income resulting from higher revenue, a richer product
                    mix, and favorable foreign exchange rates. We currently forecast
17
                    revenue to increase again in the March quarter, driven by
18                  healthy demand across the multiple markets we serve.5

19
            36.     Based on the Company’s continued success, guidance for the Third Quarter Fiscal
20
     Year 2017 included revenues in the range of $156 million to $164 million and non-GAAP
21
     operating income in the range of $32 million to $36 million. Id.
22
            37.     Financial analysts and market commentators were all impressed with Oclaro’s
23
     strong growth and continued success.
24

25
     4
         Oclaro: Piper is bullish following Q1 blowout results, Seeking Alpha (Nov. 2, 2016), available
26   at https://seekingalpha.com/news/3219695-oclaro-piper-bullish-following-q1-blowout-results.
     5
27       Oclaro Announces Second Quarter Fiscal Year 2017 Financial Results, Seeking Alpha (Jan.
     29, 2017), available at https://seekingalpha.com/pr/16728849-oclaro-announces-second-quarter-
28   fiscal-year-2017-financial-results.
                                                       9
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 10 of 42



 1             38.   For example, on February 1, 2017, Piper Jaffray raised its price target again, this

 2   time from $13 to $15.6 Once again, Piper Jaffray analyst Troy Jensen commented on his improved

 3   outlook for the Company:

 4                   Oclaro reported FQ2 results in-line with the company’s positive
 5                   preannouncement, and provided upbeat FQ3 guidance, with
                     revenues, gross margin and operating income all coming in ahead of
 6                   consensus expectations. Following these strong results, we believe
                     Oclaro remains one of the best positioned optical companies to see
 7                   this momentum continue throughout 2017, and believe sustained
                     strength in China and ramping US Metro and Datacom orders
 8
                     represent three meaningful catalysts over the next several quarters.
 9                   While we took our estimates higher, we believe upside still exists
                     to this forecast due to OCLR's CFP2-ACO leadership, as well as
10                   management’s history of providing conservative guidance.

11
     Id. (emphasis added). On February 1, 2017, Oclaro common stock closed at $9.45 per share. As
12
     a result, Piper Jaffray’s revised price target now implied an approximate 60% premium to the
13
     Company’s common stock price.
14
               39.   David Zanoni, an analyst for the investor website Seeking Alpha, asserted that
15
     Oclaro stock was poised to outperform in light of the strong demand for the its products and strong
16
     growth.7 Zanoni further noted that “Oclaro expects to grow revenue by 25% to 30% in 2017.
17
     Consensus estimates show that Oclaro is expected to average about 26% annual revenue growth
18
     through 2019. I expect the stock to continue to run higher and outperform as revenue continues
19
     to grow at above average rates.” Id. (emphasis added).
20
               40.   In closing, Zanoni stated that Oclaro’s “strong continued product demand will
21
     drive above average sales growth for the next 2 to 3 years. This is a recipe for the stock to
22
     achieve gains that exceed its peers and the S&P 500 for the foreseeable future.” Id. (emphasis
23
     added).
24
     6
25       Oclaro (OCLR) PT Raised to $15 at Piper Jaffray, Street Insider (Feb. 1, 2017), available at
     https://www.streetinsider.com/Analyst+Comments/Oclaro+%28OCLR%29+PT+Raised+to+%24
26   15+at+Piper+Jaffray/12484903.html.
     7
27       Oclaro: Stock To Outperform On Low Valuation And High Growth, Seeking Alpha (Feb. 10,
     2017), available at https://seekingalpha.com/article/4044924-oclaro-stock-outperform-low-
28   valuation-high-growth.
                                                       10
                     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                               SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 11 of 42



 1          41.     Shortly thereafter, on March 15, 2017, Needham & Company maintained its Strong

 2   Buy recommendation at $14 price target for Oclaro common stock.8 Needham analyst Alex

 3   Henderson stated that Oclaro shares are an “exceptional value.” Id. Oclaro common stock closed

 4   at $8.73 on March 15, 2017.

 5          42.     On May 2, 2017, Oclaro announced its financial results for the Third Quarter Fiscal

 6   Year 2017. While Chinese demand affected the Company, it did not prevent its success. Indeed,

 7   Oclaro reported revenue of $162.2 million for the third quarter of fiscal 2017, in comparison to

 8   revenues of $153.9 million in the second quarter of fiscal 2017, or 5% growth over the prior

 9   quarter, and revenues of $101.1 million in the third quarter of fiscal 2016, representing 60% growth

10   over the same quarter 1 year earlier.

11          43.     Particularly noteworthy was the Company’s success in the 100-gig and beyond

12   product portfolio. As CFO Mangan noted, Oclaro’s sales of 100-gig and beyond products “reached

13   $125.8 million driven by our newer line side and client-side products, and increased 11% from last

14   quarter and 115% from the same period 1 year ago.”9

15          44.     Defendant Dougherty further explained the importance of the Company’s success

16   with its 100-gig and beyond products:

17                  The good news is that we believe the fundamental demand drivers
18                  in China remain intact. And we anticipate growth from the region
                    to return again later this year from metro and provincial networks
19                  deployment. Another future growth driver for China will be the
                    deployment of 5G wireless technology. China is driving to be the
20                  first country to deploy 5G and is targeting 2019 to do so…We
                    believe that we are uniquely positioned to be successful in this new
21
                    very large emerging market.
22
                    […]
23
     8
         Needham & Company Reiterates Strong Buy Rating and $14 PT on Oclaro (OCLR); 'Shares
24
     are an Exceptional Value', Street Insider (March 15, 2017), available at
25   https://www.streetinsider.com/Analyst+Comments/Needham+%26+Company+Reiterates+Stron
     g+Buy+Rating+and+%2414+PT+on+Oclaro+%28OCLR%29%3B+Shares+are+an+Exceptional
26   +Value/12669284.html.
     9
27       Oclaro's (OCLR) CEO Greg Dougherty on Q3 2017 Results - Earnings Call Transcript,
     Seeking Alpha (May 2, 2017), available at https://seekingalpha.com/article/4068225-oclaros-oclr-
28   ceo-greg-dougherty-q3-2017-results-earnings-call-transcript.
                                                       11
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 12 of 42



 1
                    Despite the near-term headwinds, given our technology leadership
 2                  in 100 gig and beyond, we remain bullish about the prospects for
 3                  future growth in the markets that we serve. We currently expect
                    to show a revenue growth again in the September quarter. And
 4                  as a result, we project that our sales for calendar year 2017 will grow
                    by approximately 20% compared to 2016.
 5

 6   Id. (emphasis added).

 7          45.     Despite the negative market conditions in China, analysts continued to remain

 8   optimistic on the Company’s future outlook.

 9          46.     On June 19, 2017, financial analyst Ophir Gottlieb authored an in-depth analysis of

10   the Company, highlighting its recent growth and potential for substantial future growth. To start,

11   Gottlieb noted that “[d]emand for bandwidth and low latency in the core network continues to

12   explode, with video services, cloud computing, voice over IP and social media driving more

13   network traffic.”10 Indeed, traffic growth on mobile alone is expected to increase 1,000% in 6

14   years. Id. Accordingly, companies that are capable of providing higher speed data and telecom

15   are poised to be “winners.” Id.

16          47.     Gottlieb then discussed the growth cycle market drivers that Oclaro identified and

17   anticipated would facilitate substantial growth to the Company’s core products.

18          48.     For example, Oclaro expects its total addressable market (“TAM”) to grow at 47%

19   CAGR through 2020, taking a $150 million market to over $1 billion, as illustrated below:

20
21

22

23

24

25

26
     10
27      Oclaro Has An Opportunity In The Data And Speed Revolution, Seeking Alpha (June 19,
     2017), available at https://seekingalpha.com/article/4082219-oclaro-opportunity-data-speed-
28   revolution.
                                                        12
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 13 of 42



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     Id. The seven-fold growth gave reason for investors to be bullish.
19
            49.     Similarly, the 100G market—one of Oclaro’s strongest segments—was expected
20
     to see TAM growing at 24% CAGR, thereby turning a $400 million market into an over $2 billion
21
     by 2020, or a five-fold rise. Id.
22
            50.     With respect to the Company, Gottlieb noted that “[w]e can see across the speed
23
     spectrum that Oclaro has products in production and development to satisfy the bursting needs for
24
     speed and data handling.” Id. Gottlieb also highlighted the Company’s financials, in particular
25
     that “[r]evenue (TTM) has increased for seven consecutive quarters, which triggers a ‘trend.’
26
     It has now reached $577 million, compared to last year when it was $365 million, which is a 58.1%
27
     1-year change.” Id. Similarly, “[g]ross margin % for Oclaro is 37.1%, up from 25.2% last year,
28
                                                      13
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 14 of 42



 1   which is a 47% 1-year rise. When dealing with companies that have hardware and services, we

 2   pay special attention to gross margins. If the measure is decreasing, we're looking at a company

 3   with weakening pricing strength - that means competition is coming. With Oclaro, we see the

 4   opposite.” Id.

 5          51.       On July 7, 2017, Stifel Financial Corporation raised its price target for Oclaro

 6   common stock to $12 and maintained a Buy rating.

 7          52.       Also on July 7, 2017, Shareholders Unite published a similar, in-depth analysis of

 8   the Company, which further demonstrated that “Oclaro is undervalued.”11

 9          53.       Indeed, just as Gottlieb acknowledged, Shareholders Unite further pointed out that

10   “that demand is booming for higher end datacom products (100G+),” which is one of segments

11   that Oclaro thrives in. Indeed, 100G+ happened to be Oclaro's (OCLR) main source of

12   revenue, as Defendant Dougherty stated in the Q3 2017 Results - Earnings Call:

13                    Our results reflect the continuing strength of our 100-gig and
14                    beyond product portfolio, which grew to $126 million in sales and
                      represented 78% of our total revenue for the quarter. This growth
15                    was fueled by shipments of our market leading CFP2-ACO and our
                      emerging QSFP28 product family into the metro and data center
16                    markets.”
17
            54.       Shareholders Unite then discussed the Company’s future outlook, noting that it has
18
     become less reliant on its Chinese consumers and diversified its consumer base. Id. Furthermore,
19
     Oclaro’s financials indicated that the company “is strong…and has a history of beating
20
     expectations.” Id. (emphasis added).
21
            55.       While Oclaro had been experiencing prolonged growth and historic success, the
22
     Company’s common stock performance was interrupted in mid-June 2017 when rumors began to
23
     circulate in the marketplace that the Company was preparing for a sale.
24
            56.       On August 2, 2017, the Company reported its Fourth Quarter and Fiscal Year 2017
25
     financial results. Defendant Dougherty summarized the Company’s incredible performance when
26
27   11
         Oclaro Is Undervalued, Seeking Alpha (July                      7,    2017),     available   at
28   https://seekingalpha.com/article/4086381-oclaro-undervalued.
                                                        14
                      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                                SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 15 of 42



 1   stating “I am incredibly proud of what the Oclaro team accomplished during the past year. We

 2   posted year-over-year revenue growth of 47 percent, while also delivering significantly higher

 3   profits. Our excellent results were driven by the strength of our 100G and beyond product portfolio

 4   whose revenue doubled over fiscal year 2016.”12

 5          57.     Defendant Dougherty concluded the Company’s Fourth Quarter and Fiscal Year

 6   2017 earnings call by stating:

 7                  [W]e had an outstanding fiscal year 2017, our position in the data
 8                  center and metro market looks very good.              With highly
                    differentiated products and a new product pipeline that will offer us
 9                  exciting opportunities in the future. We have also further
                    diversified our customer and geographical mix. We are well
10                  positioned for our new year as we commence it with strong set of
                    100 gig and beyond product, which are ramping well. Our strong
11
                    customer market positions, plus a very strong financial model
12                  give us very many reasons to be optimistic. 13

13
            58.     On September 15, 2017, Raymond James issued a Strong Buy and $12 price target
14
     for Oclaro common stock, implying a 36.8% upside from the stock’s closing price of $9.07.
15
            59.     In sum, prior to Lumentum introducing itself into the sales process, Oclaro was a
16
     very successful company that had positioned itself for an even brighter future. As discussed above:
17
     (i) the Company had experienced historic financial accomplishments over consecutive quarters,
18
     often exceeding its own financial expectations; (ii) Oclaro management and key executives had
19
     repeatedly reaffirmed the Company’s optimistic and promising future financial performance;
20
     (iii) financial analysts repeatedly issued optimistic price targets for the Company’s stock, which
21
     were further supported by favorable analyst commentary; and (iv) perhaps most importantly, the
22
     Company had strategically reduced its dependency on certain clients, diversified its customer and
23

24
     12
25       Oclaro Announces Fourth Quarter and Fiscal Year 2017 Financial Results, Seeking Alpha
     (Aug. 2, 2017), available at https://seekingalpha.com/pr/16904915-oclaro-announces-fourth-
26   quarter-fiscal-year-2017-financial-results.
     13
27       Oclaro's (OCLR) CEO Greg Dougherty on Q4 2017 Results - Earnings Call Transcript,
     Seeking Alpha (Aug. 3, 2017), available at https://seekingalpha.com/article/4094108-oclaros-
28   oclr-ceo-greg-dougherty-q4-2017-results-earnings-call-transcript.
                                                       15
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                 Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 16 of 42



 1   geographical base, and was prepared to implement a strategy that provided “many reasons to be

 2   optimistic” about Oclaro’s future.

 3          60.      In other words, Oclaro had continually demonstrated that it was a thriving Company

 4   that had advantageously positioned itself in the marketplace to continue to capitalize on consumer

 5   demands and growing markets (e.g., the 100G market), which would help ensure the Company’s

 6   continued success, as a standalone business, for the foreseeable future.

 7          61.      On November 1, 2017, Oclaro reported its First Quarter Fiscal Year 2018 financial

 8   results. Despite producing “strong quarterly results” that “generated sequential revenue growth

 9   and strong profitability,”14 as stated by Defendant Dougherty, the market ignored the Company’s

10   overall profitability and, instead, reacted negatively to the Company’s results out of China. This

11   was particularly interesting in light of the fact that the Company had been making a conscious

12   effort, and successfully been doing so (as Defendant Dougherty confirmed during the Company’s

13   Fourth Quarter and Fiscal Year 2017 earnings call on August 3, 2017), to diversify the Company

14   beyond the Chinese market. Indeed, the Company had been quietly growing rapidly in other

15   geographic areas, such as the Americas. For example, Mexico had gone from 7% of the

16   Company’s revenue in the First Quarter of Fiscal Year 2017 to 19% of Oclaro’s revenue in the

17   First Quarter of Fiscal Year 2018, making it the Company’s third-largest single country market

18   only behind China and the United States.15

19          62.      It is against this brief blemish in Oclaro’s performance that Lumentum emerged as

20   a potential acquirer of the Company. The only flaw to this plan was that the China market was
21   merely a temporary, near-term headwind that no one expected to be permanent, let alone last much

22   longer.16

23
     14
         Oclaro Announces First Quarter Fiscal Year 2018 Financial Results, Seeking Alpha (Nov. 1,
24
     2017), available at https://seekingalpha.com/pr/16987887-oclaro-announces-first-quarter-fiscal-
25   year-2018-financial-results.
     15
        Oclaro: The Market Doesn't Appreciate This Tech Company's Growth, Seeking Alpha (March
26   2, 2018), available at https://seekingalpha.com/article/4152793-oclaro-market-appreciate-tech-
27   companys-growth.
     16
         See, e.g., id.; Oclaro Et. Al.: China’s Optical Market Recovers, But Slowly, Says Rosenblatt,
28   Barron’s (Dec. 12, 2017), available at https://www.barrons.com/articles/oclaro-et-al-chinas-
                                                        16
                     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                               SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 17 of 42



 1          63.     On November 8, 2017, Defendant Dougherty met with Alan Lowe, Lumentum’s

 2   CEO. During the meeting, Mr. Lowe communicated Lumentum’s initial interest in acquiring

 3   Oclaro. See Proxy at 81.

 4          64.     Subsequently, on December 15, 2017, Oclaro entered into a nondisclosure

 5   agreement with Lumentum.

 6          65.     On December 12, 2017, Rosenblatt Securities’ analyst Jun Zhang maintained his

 7   $10 price target, implying an approximately 42% upside from the stock’s closing price of $7.07

 8   per share, and Buy rating for Oclaro securities. In support of his position, Zhang explained that he

 9   believed that the Company's module business in China does not appear as weak as currently

10   modeled.17

11          66.     By February 2018, Oclaro’s financial outlook already started improving.

12          67.     Indeed, on February 5, 2018, Defendant Dougherty stated, “[d]espite the known

13   headwinds facing our industry, the Oclaro team once again produced a very good quarter…”18

14          68.     Defendant Dougherty further commented on the Company’s performance and that

15   he was “pleased with [Oclaro’s] strong financial performance for the December quarter and

16   although March will be more than seasonally tough for the reasons that I will highlight later, [the

17   Company is] very well positioned for growth, starting in June.” Id.

18          69.     Later during the earnings call, Defendant Dougherty expanded on his reasons why

19   investors should be optimistic about the Company’s near future:

20                  The primary growth driver in Q3 will be the expected recovery of
21                  revenue for the CFP2-ACO family. Growth in ACO will counter a
                    good portion of the headwinds. Our position in the CFP2-ACO
22                  market remains very strong. Well, some competitors have entered

23
     optical-market-recovers-but-slowly-says-rosenblatt-1513092012.
24   17
         Oclaro (OCLR): China Biz Is Not As Bad As We Thought – Rosenblatt, Street Insider (Dec.
25   12,                         2017),                           available                         at
     https://www.streetinsider.com/Analyst+Comments/Oclaro+%28OCLR%29%3A+China+Biz+Is
26   +Not+As+Bad+As+We+Thought+-+Rosenblatt/13591398.html .
     18
27       Oclaro's (OCLR) CEO Greg Dougherty on Q2 2018 Results - Earnings Call Transcript,
     Seeking Alpha (Feb. 5, 2018), available at https://seekingalpha.com/article/4143337-oclaros-oclr-
28   ceo-greg-dougherty-q2-2018-results-earnings-call-transcript.
                                                       17
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 18 of 42



 1                  the market recently. We have seen very little erosion of our market
                    share. In large part, our market position is solidified by the long-
 2                  term contracts that we have signed with major ACO customers. In
 3                  fact, we just recently signed another contract extension with one of
                    our key customers.
 4
                    We believe the last quarter’s drop in ACO family sales was
 5                  primarily due to market conditions. We expect our Q3 revenue from
                    the ACO family or product to return to the September 2017 levels
 6                  and to show year-over-year revenue growth in calendar 2018,
 7                  while maintaining very good gross margins. We are also hearing
                    from our customers that Verizon’s metro builds are accelerating
 8                  which is also a very good news for us.

 9                  […]
10
                    As we look past to the March quarter, we have many reasons for
11                  optimism starting with the expectation that many of the headwinds
                    we mentioned earlier should be largely behind us or diminished.
12                  We also continue to believe that the fundamental growth drivers
                    through bandwidth they may impact and should help us resume
13                  revenue growth again in the June quarter.
14
                    Beyond March, we expect to see growth in a variety of products in
15                  both the telecom and datacom sectors. In telecom, we expect the
                    major growth drivers to be our ACO and 400 gig families.
16
     Id. (emphasis added).
17
            70.     Notably, Defendant Dougherty’s reference to Oclaro’s return to ACO family
18
     performance during September 2017 was particularly optimistic, as during that time period the
19
     Company’s ACO products “fueled” the Company’s strong quarterly results, which included
20
     “sequential revenue growth and strong profitability.”19
21
            71.     Defendant Dougherty also provided further insight into how the Company has
22
     uniquely positioned itself for future growth, stating:
23
                    The global 400 gig QSFP56 DD market is projected to be $280
24                  million in 2019 and grow to $720 million in 2020. Our 400 gig
                    EML lasers are already recognizes the best high-speed lasers in
25
                    the world. We believe that by leveraging our EMLs, we will have a
26
     19
27       Oclaro's (OCLR) CEO Greg Dougherty on Q1 2018 Results - Earnings Call Transcript,
     Seeking Alpha (Nov. 1, 2017), available at https://seekingalpha.com/article/4119393-oclaros-
28   oclr-ceo-greg-dougherty-q1-2018-results-earnings-call-transcript.
                                                        18
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 19 of 42



 1                 very strong market position in this emerging area. We intend to
                   begin shipping QSFP56 DD transceivers later in calendar year 2018.
 2
     Id.
 3
            72.    Perhaps most interesting is that during the Question-and-Answer Session of the
 4
     earnings call, Defendant Dougherty affirmed that the Company was remaining consistent with
 5
     the guidance discussed during the Company’s First Quarter 2018 earnings call approximately 3
 6
     months earlier.20 However, despite confirming that the Company’s future outlook had not changed
 7
     during the Second Quarter 2018 earnings call, Company management was contemporaneously
 8
     downgrading Oclaro’s projections, as illustrated by considerably more pessimistic January
 9
     Projections and February Projections.
10
            73.    Defendant Dougherty concluded the Company’s Second Quarter 2018 earnings call
11
     by further emphasizing that Oclaro remains “very confident in our future prospects. We currently
12
     believe the Q3 revenue will represent the bottom for us. And we will return the sales growth in
13
     Q4.” Id. (emphasis added).
14
            74.    Following the announcement of the Company’s Second Quarter 2018 earnings and
15
     statements made by key members of management during the earnings call, a financial
16
     commentator discussed how Oclaro’s situation is already changing, noting that “[t]he [C]ompany
17
     retains a fortress balance sheet and is navigating the storm maintaining decent margins [and]
18
     [n]ew products to be launched soon provide the necessary growth drivers.”21
19
            75.    On February 15, 2018, Lumentum submitted a non-binding written indication of
20
     interest to acquire Oclaro at a purchase price of $8.35 per share of Oclaro common stock,
21
     consisting of cash consideration of $6.60 in cash and Lumentum common stock equivalent to
22
     $1.75. See Proxy at 84.
23

24

25
     20
         Oclaro's (OCLR) CEO Greg Dougherty on Q2 2018 Results - Earnings Call Transcript,
26   Seeking Alpha (Feb. 5, 2018), available at https://seekingalpha.com/article/4143337-oclaros-oclr-
     ceo-greg-dougherty-q2-2018-results-earnings-call-transcript.
27   21
         Oclaro: The Situation Is Changing Already, Seeking Alpha (Feb. 7, 2018), available at
28   https://seekingalpha.com/article/4143964-oclaro-situation-changing-already.
                                                      19
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                             SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 20 of 42



 1          76.     The Board meeting held on February 21, 2018 demonstrated the considerable

 2   difference each party assigned to Oclaro’s value. Indeed, after discussing the Lumentum proposal,

 3   the Board instructed Defendant Dougherty to continue discussion with Lumentum and present a

 4   counteroffer to Lumentum of $9.90 per share of Oclaro common stock, implying an

 5   approximately 20% premium over what Lumentum had initially proposed on February 15,

 6   which was a discount to the Company’s most recently issued price target.

 7          77.     At some point during the negotiations process, Company management recognized

 8   the looming problem it would soon be facing: Oclaro projections that would allow Jefferies to

 9   prepare valuation analyses in support of its fairness opinion that would demonstrate the “fairness”

10   of the Merger Consideration—comprised of $5.60 in cash and 0.0636 of a share of Lumentum

11   common stock. As a result, Oclaro management prepared a further downward adjusted set of

12   projections—the February Projections—which were not provided to Lumentum and, instead,

13   provided solely to Jefferies for the preparation of its fairness opinion.

14          78.     On March 2, 2018, financial commentator David Trainer discussed how Oclaro’s

15   stock price considerably undervalues the Company’s true value. Specifically, Trainer explained

16   that the markets “ignored the overall profitability of the company and focused on disappointing

17   results out of China,”22 which was further confirmed in discounted cash flow (“DCF”) model that

18   showed Oclaro’s stock was worth approximately $11 per share, illustrating an 65% premium to

19   the current stock price and a 32% premium to the then-proposed Merger Consideration. Id.

20          79.     However, Oclaro’s public common stockholders would never have the opportunity
21   to reap the benefits of their investment and realize the true value of the Company.

22          80.     On March 11, 2018, Oclaro and Lumentum executed the Merger Agreement.

23          81.     On March 12, 2018, Oclaro and Lumentum issued a joint press release announcing

24   the execution of the Merger Agreement.

25

26
     22
27       Oclaro: The Market Doesn't Appreciate This Tech Company's Growth, Seeking Alpha (March
     2, 2018), available at https://seekingalpha.com/article/4152793-oclaro-market-appreciate-tech-
28   companys-growth.
                                                        20
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 21 of 42



 1          82.     True to Oclaro’s established pattern of under-selling and over-delivering, when the

 2   Company reported its Third Quarter Fiscal Year 2018 financial results on May 6, 2018, which

 3   either exceeded or were on the upper-end of the guidance. Specifically, as stated by Defendant

 4   Dougherty, revenue was $127 million for the quarter, in addition to “non-GAAP operating income

 5   of $18 million, which exceeded our guidance, and marked the eighth consecutive quarter of

 6   double-digit operating income percentage.”23

 7    II.   Defendants Authorized the Proxy to be Disseminated to Oclaro’s Stockholders, Which
            Provided a Misleading Picture of Oclaro’s and Lumentum’s Respective Valuations
 8          and Future Financial Prospects
 9          83.     On June 1, 2018, Defendants solicited Oclaro’s stockholders to vote in favor of the

10   Merger by causing the misleading Proxy to be filed with the SEC and disseminated to the

11   Company’s stockholders. The Proxy, which recommended that Oclaro stockholders vote in favor

12   of the Merger, misrepresented and/or omitted material information about the intrinsic value of the

13   Company and the future prospects of Oclaro and Lumentum, and forced Oclaro’s stockholders to

14   cast an uninformed vote.

15          84.     Specifically, as noted above, the Proxy contained the following false and/or

16   misleading material statements: (i) that the January Projections and February Projections “were

17   prepared on a reasonable basis, reflecting the best currently available estimates and judgments at

18   the time of their preparation,” and reflected the “good faith judgments of the management of Oclaro

19   as to the future financial performance of Oclaro,”; (ii) the January Projections and the February

20   Projections themselves; and (iii) the implied equity reference ranges per share that were calculated
21   by Jefferies using the downwardly revised February Projections.

22          85.     Additionally, the Proxy omits the Lumentum Forecasts despite the Proxy

23   repeatedly referring to the future prospects of Lumentum as a positive reason for the Merger and

24   indicating that they were provided to and utilized by Jefferies to find the Merger “fair” to Oclaro

25   stockholders. The omission of this material information renders the statements made referring to

26
     23
27      Oclaro Announces Third Quarter Fiscal Year 2018 Financial Results, Seeking Alpha (May 6,
     2018), available at https://seekingalpha.com/pr/17155761-oclaro-announces-third-quarter-fiscal-
28   year-2018-financial-results.
                                                       21
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 22 of 42



 1   the forecasts, including Oclaro’s Reasons for the Merger and the Lumentum Selected Transactions

 2   Multiples analysis, misleadingly incomplete.

 3             86.   First, the Certain Unaudited Prospective Financial Information section of the

 4   Proxy discloses three separate and distinct variations of Oclaro’s projected future financial

 5   performance: the December Projections, the January Projections, and the February Projections.

 6   Each iteration was created by Oclaro’s management and “prepared on a reasonable basis,

 7   reflecting the best currently available estimates and judgments at the time of their preparation.”

 8   Proxy at 105 (emphasis added).

 9             87.   The Proxy further discloses that the Oclaro Projections “were reasonably prepared

10   on bases reflecting the best currently available estimates and good faith judgments of the

11   management of Oclaro as to the future financial performance of Oclaro.” Proxy at 97 (emphasis

12   added).

13             88.   However, the January Projections and the February Projections—the latter of which

14   was utilized by Jefferies as the fundamental inputs underlying each of the valuation analyses for

15   Oclaro prepared in connection with its fairness opinion—both reflect unwarranted and substantial

16   downward adjustments to the December Projections, which rendered them materially false and

17   misleading.

18             89.   Below are the three sets of Oclaro projections:

19

20
21

22

23

24

25

26
27

28
                                                       22
                     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                               SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 23 of 42



 1

 2

 3

 4

 5

 6
            90.     To illustrate the substantial impact that the downward adjustments made by
 7
     Oclaro’s managements had on the Company’s financial projections, in particular the adjustments
 8
     made from the original December Projections verses the final February Projections, below are
 9
     charts comparing the different iterations of the Oclaro Projections:
10

11
     Comparison of December Projections vs. January Projections24:
12                                                2017         2018            2019      2020
              Revenue                              $0          ($4)           ($77)     ($210)
13            Percent Change                       0%        (0.72%)        (11.72%)   (22.85%)
14            Gross Margin                         $0            $6           ($23)      ($80)
              Percent Change                       0%         2.91%          (9.02%)   (22.22%)
15            Non-GAAP Operating                   $0            $6           ($22)      ($65)
              Income
16            Percent Change                       0%         6.82%         (16.79%)   (30.95%)
17            Adjusted EBITDA                      $0            $6           ($28)      ($73)
              Percent Change                       0%         5.04%         (15.82%)   (27.44%)
18            Free Cash Flow                       $0           $13           ($21)      ($66)
              Percent Change                       0%        24.53%         (15.91%)   (30.84%)
19

20
     Comparison of December Projections vs. February Projections25:
21
                                                  2017         2018           2019       2020
22            Revenue                              $0          ($4)           ($77)     ($210)
              Percent Change                       0%        (0.72%)        (11.72%)   (22.85%)
23            Gross Margin                         $0           $6            ($23)      ($81)
24
     24
25       Adjusted EPS and fiscal year 2021 have both been omitted from the chart due to the fact that
     the December Projections were only prepared for the fiscal years 2017 through 2020 and did not
26   include Adjusted EPS projections.
27
     25
         Adjusted EPS and unlevered free cash flow (“UFCF”) and fiscal years 2021 and 2022 have all
     been omitted from the chart due to the fact that the December Projections were only prepared for
28   the fiscal years 2017 through 20202 and did not include Adjusted EPS and UFCF projections.
                                                       23
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 24 of 42



 1                Percent Change                         0%         2.91%       (9.02%)     (22.50%)
                  Non-GAAP Operating                     $0           $6         ($22)        ($66)
 2
                  Income
 3                Percent Change                         0%          6.82%     (16.79%)     (31.43%)
                  Adjusted EBITDA                        $0            $6        ($28)        ($74)
 4                Percent Change                         0%          5.04%     (15.82%)     (27.44%)
                  Free Cash Flow                         $0           $13        ($53)        ($67)
 5
                  Percent Change                         0%         24.53%     (15.91%)     (31.31%)
 6

 7          91.     Such drastic reductions had a dramatic impact of the future financial picture of

 8   Oclaro. Most concerning is that the later years in projections, which suffered the greatest

 9   downgrade, have a greater impact26 on the discounted cash flow analysis, which is widely-regarded

10   as the most important valuation methodology. 27 28 29 Consequently, while the comparison of the

11   changes made to year 2020 December Projections verses the year 2020 February Projections was

12   already alarming, stockholders were unable to assess the more heavily-weighted negative impact

13   that the two additional years included in the February Projections had on Oclaro’s valuation.

14

15   26
          Terminal Value Calculations in a Financial Model, Corality, available at
16   http://www.corality.com/tutorials/estimating-terminal-value (“An estimate of terminal value is
     critical in financial modelling as it accounts for a large percentage of the project value in a
17   discounted cash flow valuation.”); Terminal Value, Macabacus, available at
     http://macabacus.com/valuation/dcf/terminal-value (indicating that the shorter the length of the
18   projections, the greater an impact on the DCF analysis because “the terminal value can constitute
19   approximately 75% of the value in a 5-year DCF and 50% of the value in a 10-year DCF.”).
     27
          “Discounted cash flow (DCF) forms the core of finance…. Though professionals may employ
20   other methods of valuation, such as relative valuation and the contingent claims approach, DCF
     forms the basis for all other valuations. Underscoring the importance of DCF valuation is the fact
21
     that it provides a linchpin to link various fields of finance.” “Developing an Automated discounted
22   Cash Flow Model.” The Valuation Handbook: Valuation Techniques from Today’s Top
     Practitioners. Ed. Rawley Thomas and Benton E. Gup. Hoboken: John Wiley & Sons, 2010. 110.
23   28
          “While discounted cash flow valuation is only one of the three ways of approaching valuation
     and most valuations done in the real world are relative valuations, it is the foundation on which all
24
     other valuation approaches are built. To do relative valuation correctly, we need to understand the
25   fundamentals of discounted cash flow valuation. This is why so much of this book focuses on
     discount cash flow valuation.” Damodaran, Aswath. “Approaches to Valuation.” Investment
26   Valuation. 2nd ed. 11.
27
     29
          “In finance theory, present value models [also referred to as discounted cash flow models] are
     considered the fundamental approach to equity valuation.” CFA® Program Curriculum 2015 •
28   Level II • “Volume 4: Equity.” CFA Institute, 2014.
                                                        24
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 25 of 42



 1          92.     The downward revisions decrease the free cash flows from the December

 2   Projections to February Projections by over 31%.30 Such a substantial decrease undoubtedly had a

 3   significant impact of the valuation of Oclaro and the implied equity reference range found in

 4   Jefferies Discounted Cash Flow Analysis. And if you were to correspondingly increase the values

 5   of implied reference range by 31%, the purported value of the Merger Consideration would fall at

 6   the very bottom, if not outside the range of fairness entirely. Only by using the downward revisions

 7   to the Oclaro Projections would the value of the Merger Consideration be found as “fair” to Oclaro

 8   stockholders. Thus, the February Projections were made to present the sale of Oclaro as “fair,” not

 9   to reflect management’s legitimately held views.

10          93.     Moreover, as indicated by the numerous statements made during the earnings call

11   in February 2018 and the institutional investors presentation in March 2018, the adjustments made

12   could not have been prepared on a reasonable, good-faith basis, because they do not reflect

13   management’s legitimately held views regarding Oclaro’s true future prospects. Indeed, Defendant

14   Dougherty made statements immediately before, during, and after each iteration of the Oclaro

15   Projections were prepared asserting that Oclaro was well-positioned and poised for growth as early

16   as the fourth quarter 2018,31 thereby refuting the substantially more pessimistic view of the

17   Company portrayed in the January Projections and February Projections. As detailed herein, (i)

18   Oclaro had repeatedly met or exceeded management’s guidance in the period leading up to, and

19   subsequent to, the signing of the Merger Agreement (see, e.g, ¶¶ 32-33, 35, 82); and (ii) certain

20   key Oclaro employees, in particular Defendant Dougherty, had repeatedly touted the Company’s
21
     30
22       As mentioned in Footnotes 26 and 27, the December Projections only covered the years 2017
     through 2020, while the February Projections—which were used by Jefferies in its valuation
23   analyses—covered the years 2017 through 2022. Particularly concerning in this regard is that the
     reductions in each valuation metric—Revenue, Non-GAAP Operating Income, and, most
24
     importantly, Free Cash Flow—progressively increased in each year and, as a result, it stands that
25   had the December Projections been prepared for the same 2017 through 2022 time period, the
     downward adjustments made in the February Projections would exceed 31%, and thereby further
26   depress the calculated implied equity reference ranges per share.
     31
27       Oclaro's (OCLR) CEO Greg Dougherty on Q2 2018 Results - Earnings Call Transcript,
     Seeking Alpha (Feb. 5, 2018), available at https://seekingalpha.com/article/4143337-oclaros-oclr-
28   ceo-greg-dougherty-q2-2018-results-earnings-call-transcript.
                                                        25
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 26 of 42



 1   improvement and financial success about the Company’s expected future performance (see, e.g.,

 2   ¶¶ 32, 35, 44, 56-57, 68-70, 73, 83).

 3          94.     In an attempt to “explain” the severe downgrade in the January Projections and the

 4   February Projections, the Certain Unaudited Prospective Financial Information section of the

 5   Proxy simply details the specific downward adjustments that were made to the December

 6   Projections:

 7                  The December Projections assumed that Oclaro’s business would
 8                  achieve revenue growth over the forecast period, supporting a
                    compound annual growth rate (“CAGR”) of 28.7% from 2018 to
 9                  2020 for overall Oclaro revenue, a CAGR of 49.4% for Adjusted
                    EBITDA, and a CAGR of 51.4% for non-GAAP net income (all as
10                  defined below). The January Projections assumed that Oclaro’s
                    business would achieve revenue growth over the forecast period,
11
                    supporting a CAGR of 12.5% from 2018 to 2021 for overall Oclaro
12                  revenue, a CAGR of 19.4% for Adjusted EBITDA, a CAGR of
                    18.9% for non-GAAP net income and a CAGR of 17.0% for
13                  Adjusted EPS (as defined below). The December Projections and
                    January Projections were provided to the Oclaro Board and to
14                  Jefferies. In connection with the evaluation of a possible transaction
                    with Lumentum, Oclaro provided Lumentum with the December
15
                    Projections and the January Projections.
16
                    The February Projections assumed that Oclaro’s business would
17                  achieve revenue growth over the forecast period, supporting a
                    CAGR of 10.9% from 2018 to 2022 for overall Oclaro revenue, a
18                  CAGR of 16.2% for Adjusted EBITDA, a CAGR of 10.6% for non-
                    GAAP net income and a CAGR of 9.3% for Adjusted EPS. The
19
                    February Projections were provided to the Oclaro Board and to
20                  Jefferies, and were not provided to Lumentum.

21
     Proxy at 105. The Proxy entirely fails to disclose any reason or rationale from the Proxy that
22
     would explain, support, and/or justify the unreasonable downgrade in Oclaro’s CAGR in the
23
     January Projections and February Projections. See Proxy at 105. The complete omission of any
24
     supporting explanation for such drastic reductions to the future value of the Company creates a
25
     strong inference that no valid explanation existed.
26
            95.     Below is a chart illustrating the changes that were made to Oclaro’s CAGR for the
27
     following metrics:
28
                                                       26
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 27 of 42



 1

 2
                                  Revenue          Adjusted            Non-GAAP          Adjusted
 3                                                 EBITDA              Net Income          EPS
      December Projections           28.7%           49.4%                   51.4%          N/A
 4
      January Projections            12.5%           19.4%                   18.9%         17.0%
 5    Change                      (16.2%)           (30.0%)              (32.5%)            N/A
 6    February Projections           10.9%           16.2%                   10.6%         9.3%
      Change                         (1.6%)          (3.2%)                  (8.3%)        (7.7%)
 7
      Total Change                (17.8%)           (33.2%)              (40.8%)           (7.7%)
 8

 9          96.     To fully appreciate the impact the considerable reduction in Oclaro’s CAGR
10   between the three sets of projections, it is important to first understand that CAGR represents the
11   mean annual growth rate of an investment over a specified period of time.32 It signifies one of the
12   most accurate ways to calculate and determine returns for individual assets, investment
13   portfolios and anything that can rise or fall in value over time. Id.
14          97.     In other words, CAGR is a pro forma number that tells you what an investment
15   yields on an annually compounded basis—indicating to investors what they really have at the end
16   of the investment period. Id.
17          98.     On March 7, 2018, after the February Projections had been prepared, Defendant
18   Dougherty made a presentation at the Raymond James & Associates’ 39th Annual Institutional
19   Investors Conference. On the third page of the slideshow, Defendant Dougherty represented that
20   Oclaro has “strong financials” and is “well positioned in high growth markets.”33
21          99.     The slideshow contains slides that further refute the substantial downward
22   adjustments to Oclaro’s CAGR:
23

24   32
         Compound Annual Growth Rate: What You Should Know, Investopedia (Feb. 26, 2018),
25   available at https://www.investopedia.com/investing/compound-annual-growth-rate-what-you-
     should-know/.
26   33
         Oclaro (OCLR) Presents At Raymond James 39th Annual Institutional Investors Conference –
27   Slideshow,        Seeking       Alpha       (March       8,      2018),     available     at
     https://seekingalpha.com/article/4154606-oclaro-oclr-presents-raymond-james-39th-annual-
28   institutional-investors-conference-slideshow.
                                                        27
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                  Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 28 of 42



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     Id. at 21.
14

15

16

17

18

19

20
21

22

23

24

25

26
27
     Id. at 22.
28
                                                 28
                      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                                SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 29 of 42



 1           100.   The Defendants further misled the Company’s stockholders when they disclosed

 2   projections that covered different periods of time. Indeed, to accurately compare CAGR’s, it is

 3   necessary to use the same time periods.34 However, as depicted below, the December Projections

 4   covered the years 2017 through 2020, while the January Projections covered the years 2017

 5   through 2021 and the February Projections covered the years 2017 through 2022. Consequently,

 6   stockholders were entirely impaired from accurately comparing the changes made to Oclaro’s

 7   CAGR due to the fact that none of the sets of projections were prepared for the same period of

 8   time.

 9           101.   Furthermore, the implied per share equity reference ranges disclosed in the Proxy

10   were misleading representations of the Company’s true value. These statements were based upon

11   the materially false and misleading February Projections that were prepared by Oclaro

12   management and exclusively utilized by Jefferies in connection with the preparation of its fairness

13   opinion and underlying valuation analyses. See Proxy at 100 (disclosing that the Discounted Cash

14   Flow Analysis was performed using the February Projections provided by Oclaro’s management);

15   id. at 100-01 (relying upon “Oclaro’s estimated adjusted earnings per share, for calendar year 2018

16   and 2019, as provided by Oclaro’s management as part of the February Projections” for the

17   Selected Publicly Traded Companies Analysis); id. at 102 (using “Oclaro’s estimated revenue for

18   fiscal year 2018, provided by Oclaro’s management as part of the February Projections”).

19           102.   These equity reference ranges were materially misleading because the Individual

20   Defendants were aware that the downwardly adjusted January Projections and February
21   Projections were materially false and misleading in that they did not reflect Oclaro’s true future

22   financial prospects. Consequently, by making these statements the Proxy misled stockholders into

23   believing that the Merger Consideration was actually fair value for Oclaro shares, 35 and that the

24   Merger was in the best interest of Oclaro stockholders.

25
     34
         Compound Annual Growth Rate: What You Should Know, Investopedia (“When using the
26   CAGR, it is important to remember two things: 1. The CAGR does not reflect investment risk
27   [and] 2. You must use the same time periods.”) (emphasis added).
     35
             This is especially true when viewed in connection with the Proxy’s numerous statements
28   regarding the opinion of the Board that “the Merger Agreement and the transactions contemplated
                                                      29
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 30 of 42



 1          103.    In other words, the implied per share equity reference ranges misled Oclaro

 2   stockholders as to what they were actually giving up for the Merger Consideration. The mythical

 3   business that was presented in the Proxy and valued using the February Projections resulted in

 4   implied equity reference ranges per share for Oclaro that were false and misleading in that they

 5   led Company stockholders to believe the Merger Consideration was “fair.”

 6          104.    Therefore, despite Defendants being fully aware that there is no more material

 7   information to stockholders than the information underlying or supporting the financial value of

 8   their shares and the merger consideration being offered, Defendants misrepresented the above-

 9   mentioned material information to Oclaro stockholders. The downward reductions made to the

10   Oclaro Projections were not made in “good faith” and there was no “reasonable basis” for them—

11   in fact, no basis at all for revisions was even disclosed. Thus, the January Projections and the

12   February Projections reflected a misleading picture of Oclaro’s future financial performance, and

13   the implied valuation ranges based off these misleading projections directly misled Oclaro

14   stockholders as to the true value of their shares.

15          105.    In addition to the preceding false and/or misleading statements discussed above,

16   the Proxy also omitted material information concerning the “financial forecasts and analyses,

17   relating to the business, operations and prospects of Lumentum,” Proxy at 97, which was prepared

18   by Lumentum management and provided to Jefferies to use in connection with the preparation of

19   its fairness opinion. Such information was unquestionably material to Oclaro stockholders in light

20   of the fact that: (a) part of the Merger Consideration was in the form of Lumentum stock; (b) the
21   Proxy touted “Lumentum’s future prospects and opportunities for long-term growth” as a reason

22   why Oclaro stockholders should support the Merger, Proxy at 94; and (c) Jefferies prepared a

23   valuation analysis and summary thereof concerning Lumentum in support of its fairness opinion.

24   Accordingly, the omission of this material information renders the corresponding statements in the

25   Proxy discussing, relying upon, and/or utilizing the Lumentum Forecasts misleadingly incomplete.

26
27
     thereby, including the Merger, are advisable, fair to, and in the best interests of, Oclaro and Oclaro
28   stockholders.” E.g. Proxy at 96; 15; 71; 91; 129.
                                                         30
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
               Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 31 of 42



 1          106.    Perhaps nothing is more relevant for making a merger decision than the earnings

 2   picture of the acquiring company, at least to a stockholder of the company being acquired. With

 3   regard to future events, uncertain figures, and other so-called soft information, a company may

 4   choose silence or speech elaborated by the factual basis as then known—but it may not choose

 5   half-truths. Unlike poker where a player must conceal his unexposed cards, the object of a proxy

 6   statement is to put all one’s cards on the table face-up. In this case only some of the cards were

 7   exposed; the others were concealed.

 8          107.    Indeed, in deciding to approve the Merger Agreement and recommend that Oclaro

 9   stockholders vote their shares in favor of the Merger, the Proxy includes information and financial

10   projections concerning Lumentum and the combined company among the positive Reasons for the

11   Merger:

12                  Participation in Potential Upside. The fact that, since a portion of the
13                  Merger Consideration will be paid in Lumentum common stock,
                    Oclaro stockholders will benefit from an approximately 16% pro
14                  forma continuing equity ownership in Lumentum. As a result,
                    Oclaro stockholders will have the opportunity to participate in
15                  any future earnings or growth of the combined company and
                    future appreciation in the value of Lumentum common stock
16
                    following the Merger should they determine to retain the Lumentum
17                  common stock payable in the Merger, including as a result of
                    achieving the benefits to the combined company that could result
18                  from the Merger, such as breadth, market diversification and scale.

19                  […]
20
                    Lumentum’s Business and Oclaro’s Due Diligence Review. The
21                  Oclaro Board considered the information provided by, and
                    discussions with, Oclaro’s management regarding Lumentum’s
22                  business, results of operations and financial and market
                    position, and Oclaro management’s expectations concerning
23                  Lumentum’s future prospects and opportunities for long-term
                    growth, including opportunities that might be available to the
24
                    combined company that would likely not be available to Oclaro as
25                  an independent company. The Oclaro Board also considered the
                    results of the due diligence investigation that Oclaro’s senior
26                  management conducted with the assistance of its advisors on
                    Lumentum.
27

28
                                                        31
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 32 of 42



 1                  Strength of the Combined Company. The projected financial
                    strength of the combined company and its ability to fund required
 2                  investments to retain leadership in the optical networking industry.
 3
     Id. at 91-94 (emphasis added).
 4
            108.    Moreover, the Proxy explicitly concedes the materiality of this information: “The
 5
     foregoing discussion of the information and factors considered by the Oclaro Board is not
 6
     exhaustive, but Oclaro believes it includes all the material factors considered by the Oclaro Board.”
 7
     Proxy at 96. Once the Proxy purported to disclose the factors the Board considered there was an
 8
     obligation to portray them fully and fairly. Thus, by omitting the Lumentum Forecasts, the Proxy
 9
     renders the above statements misleadingly incomplete.
10
            109.    Furthermore, the Opinion of Oclaro’s Financial Advisor section of the Proxy also
11
     discusses the Lumentum Forecasts, which were provided to Jefferies to use in connection with the
12
     preparation of its fairness opinion and the valuation analyses in support thereof.
13
            110.    Indeed, in connection with its fairness opinion, Jefferies prepared a comparable
14
     companies analysis, in which Jefferies selected six publicly traded optical components and
15
     subsystems segment companies and evaluated each company’s multiples of estimated CY 2018E
16
     Adjusted EPS and CY 2019E Adjusted EPS. See Proxy at 103. Jefferies then compared
17
     Lumentum’s CY 2018E Adjusted EPS and CY 2019E Adjusted EP multiples, which were based
18
     on the Lumentum Forecasts, to three of the comparable companies.36 See id. Yet, the Lumentum
19
     Forecasts themselves are withheld from the Proxy rendering the summary of the above analysis
20
     misleadingly incomplete.
21
            111.    Despite the fact that the Merger Consideration was partially comprised of
22
     Lumentum stock and that Jefferies prepared the fairness opinion and the valuation analyses in
23
     support thereof—which was then presented to Oclaro stockholders as evidence of the Merger
24

25

26   36
        Despite selecting six companies that were comparable to Lumentum, Jefferies excluded the
27   multiples for “Acacia Communications, Inc., EMCORE Corporation and NeoPhotonics
     Corporation because they were greater than 30.0x or below zero and were considered not
28   meaningful.” Proxy at 103.
                                                        32
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 33 of 42



 1   Consideration’s “fairness”—using the Lumentum Forecasts, the Individual Defendants selectively

 2   excised the Lumentum Forecasts from the Proxy.

 3          112.    By disclosing that the Lumentum Forecasts—which depicted “Lumentum’s future

 4   prospects and opportunities for long-term growth,” Proxy at 94—were one of the material factors

 5   that the Board considered when determining the terms of the Merger were fair and in the best

 6   interests of Oclaro’s stockholders, and the Lumentum Forecasts being a fundamental input

 7   underlying the valuation analysis prepared in support of Jefferies’ fairness opinion—which the

 8   Board further relied upon when deciding to enter into the Merger Agreement—Defendants

 9   obligated themselves to provide complete and accurate disclosures concerning Lumentum.

10          113.    In sum, the Lumentum Forecasts were reviewed and considered by the Board when

11   assessing the fairness of the Merger Consideration and reaching the determination that the Merger

12   was in the best interests of Oclaro and its stockholders, in addition to being reviewed, analyzed,

13   and utilized by Jefferies when preparing its fairness opinion and the valuation analyses, which

14   were then touted to Oclaro stockholders as evidence of the “fairness” of the Merger Consideration,

15   but, concerningly, entirely withheld from the Proxy. Accordingly, by withholding the Lumentum

16   Forecasts, Defendants elected to disclose half-truths, in violation of the Exchange Act.

17   III.   The Conflicted Individual Defendants, Oclaro Management, and Jefferies Each Had
18          Personal Financial Reasons for Supporting the Unfair Merger

19
            114.    Oclaro’s directors and management faced personal conflicts of interest that
20
     motivated them to support the unfair Merger.
21
            115.    Indeed, the 7 non-employee members of the Board stood to and did receive
22
     significant consideration—primarily comprised of cash—for their previously illiquid outstanding
23
     stock options, RSUs, PSUs, and restricted stock awards, as illustrated below:
24

25

26
27

28
                                                       33
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 34 of 42



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          116.    Additionally, in the event the Company’s named executive officers were terminated

15   upon the consummation of the Merger, they stood to receive significant “change in control”

16   payments, as set forth in the tables below:

17

18

19

20
21

22

23

24

25

26
27

28
                                                     34
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 35 of 42



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20          117.    Additionally, Jefferies faced a significant conflict of interests, which plagued its
21   ability to render an independent and unbiased “fairness” opinion. As a leading scholar on the issue
22   explained in one of the most thorough analyses of the issues that plague the fairness opinion
23   process:
24
                    [C]urrent fairness opinion practice is still deeply flawed. Fairness
25                  opinions, and their underlying valuation analyses, are prone to
                    subjectivity and are frequently prepared utilizing methodologies that
26                  simply do not jibe with best practices. These defects are exacerbated
27                  by the recurring problem of investment banks who are conflicted in
                    their provision of fairness opinions…conflict arises where a bank is
28                  asked to opine and advise on a transaction that it stands to benefit
                                                       35
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 36 of 42



 1                  from only if the transaction transpires. In fact, under the fee
                    structure explicated above the bank will not be paid if it cannot find
 2                  fairness. This charge can be made even if the fairness opinion
 3                  compensation is paid separate from the larger success fee. If the
                    transaction occurs, the remaining overall compensation is
 4                  significant enough to raise conflict issues.

 5                  This explicit conflict is also accompanied by a more subtle one. The
                    relationships between investment banks and corporate management
 6                  can run deep, and an investment bank often has business with the
 7                  corporation and its management that span more than one transaction.
                    In these situations, investment banks may be influenced to find a
 8                  transaction fair to avoid irritating management and other corporate
                    actors who stand to benefit from the transaction. This will ensure
 9                  future lucrative business.
10
     Steven M. Davidoff, Fairness Opinions, 55 AM. U.L. REV. 1557 (August 2006) (emphasis added).
11
            118.    Here, the Company agreed to pay Jefferies an estimated fee of approximately $30.1
12
     million, of which $1 million became payable to Jefferies at the time Jefferies delivered its opinion
13
     and a substantial portion—approximately 97%—of which was contingent and payable upon the
14
     consummation of the Merger.
15
            119.    In other words, the Defendants, Oclaro management, and Jefferies all faced
16
     significant conflicts of interest and had significant personal financial reasons for supporting the
17
     Merger despite the inadequacy of the Merger Consideration to the Company’s stockholders.
18
            120.    In sum, the Proxy was materially misleading with respect to three categories of
19
     material information—that the January Projections and February Projections were prepared on a
20
     reasonable basis, reflecting the best currently available estimates and good faith judgments of
21
     Oclaro management as to the future financial performance of Oclaro, the January Projections and
22
     the February Projections, and the implied equity reference ranges per share calculated by
23
     Jefferies—and further rendered misleadingly incomplete by entirely omitting the material
24
     Lumentum Forecasts.
25
            121.    If a Proxy discloses valuation information, it must be complete and accurate.
26
     With regard to future events, projections, and other metrics regarding future valuation, a company
27

28
                                                       36
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
               Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 37 of 42



 1   may choose silence or speech elaborated by the factual basis as then known--but it may not choose

 2   half-truths.

 3           122.   Here, Defendants materially misled Oclaro stockholders as to the true value of their

 4   interest in the Company by declaring the January Projections and the February Projections were

 5   prepared on a “reasonable basis” and in “good faith” and then directing Jefferies to review the

 6   Oclaro Projections but only prepare valuation analyses with the February Projections in support of

 7   its fairness opinion. The Proxy further failed to disclose material information by withholding the

 8   Lumentum Forecasts, which would have alerted Oclaro stockholders that the Merger failed to

 9   fairly value their interest in the Company. Defendants, by electing to misled stockholders and

10   disclose certain, cherry-picked valuation information and projections, assumed an obligation to

11   provide Oclaro stockholders with complete and accurate disclosures concerning the above-

12   referenced material information. Defendants’ failure to do so rendered the Proxy materially

13   misleading in violation of Section 14(a)/Rule 14a-9.

14           123.   The materially misleading Proxy was an essential link in consummating the unfair

15   Merger, which caused Plaintiff and the Class to suffer financial loss in that they received less than

16   fair value for their Oclaro shares.

17           124.   By misrepresenting the true financial prospects of Oclaro and withholding the

18   expected financial outlook of Lumentum, Company stockholders were forced to blindly rely on

19   the implied equity reference range per share for Oclaro that were calculated by Jefferies and unable

20   to realize that the Merger Consideration undervalued the Company, thereby resulting in Plaintiff
21   and the Class being cashed out and owning a percentage of the post-Merger combined company

22   that did fairly compensate them for the true value of their interest in Oclaro.

23           125.   Accordingly, Plaintiff, on behalf of the Class, seeks to hold Defendants accountable

24   for the financial loss and damages they suffered, which were caused by Defendants’ violations of

25   the Exchange Act and Rule 14a-9.

26
27

28
                                                        37
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 38 of 42



 1                                                 COUNT I

 2   (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

 3             126.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

 4   herein.

 5             127.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

 6   of the mails or by any means or instrumentality of interstate commerce or of any facility of a

 7   national securities exchange or otherwise, in contravention of such rules and regulations as the

 8   Commission may prescribe as necessary or appropriate in the public interest or for the protection

 9   of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

10   authorization in respect of any security (other than an exempted security) registered pursuant to

11   section 78l of this title.” 15 U.S.C. § 78n(a)(1).

12             128.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

13   Act, provides that proxy communications shall not contain “any statement which, at the time and

14   in the light of the circumstances under which it is made, is false or misleading with respect to any

15   material fact, or which omits to state any material fact necessary in order to make the statements

16   therein not false or misleading.” 17 C.F.R. § 240.14a-9.

17             129.   Defendants issued the Proxy and/or permitted the use of their names in the Proxy

18   with the intention of soliciting Oclaro stockholders’ support for the Merger.            Each of the

19   Defendants reviewed and authorized the dissemination of the Proxy, which misrepresented and

20   omitted the above-referenced material information, which in turn rendered the above-referenced
21   sections of the Proxy materially false, misleading, and incomplete because such sections provided

22   a false, misleading, and incomplete valuation picture of Oclaro and Lumentum. The Proxy

23   contained untrue statements of fact and/or omitted material facts necessary to make the statements

24   made not misleading.

25             130.   Each of the Individual Defendants, by virtue of their roles as officers and/or

26   directors of Oclaro, were aware of the omitted information but failed to ensure such information
27   was materially complete and accurately disclosed in the Proxy, in violation of Section 14(a) and

28   Rule 14a-9. The Individual Defendants knew or were negligent in not knowing that the Proxy was
                                                    38
                      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                                SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 39 of 42



 1   materially false, misleading, and incomplete in regard to the above-referenced material

 2   information. The Individual Defendants reviewed and relied upon the material information

 3   identified above in connection with their decision to approve and recommend the Merger; indeed,

 4   the Proxy states that Jefferies reviewed and discussed its financial analyses with the Board, and

 5   further states that the Board considered both the financial analyses provided by Jefferies as well

 6   as its fairness opinion and the assumptions made and matters considered in connection therewith.

 7   Further, the Individual Defendants were privy to and had knowledge of the true facts concerning

 8   the process involved in selling Oclaro and Oclaro’s true value, which was far greater than the

 9   Merger Consideration the Company’s former stockholders received.

10          131.    The Individual Defendants knew or were negligent in not knowing that the material

11   information identified above had been misrepresented and/or omitted in the Proxy, rendering the

12   sections of the Proxy identified above to be materially false, misleading, and incomplete. Indeed,

13   the Individual Defendants were required to review Jefferies’ valuation analyses, question Jefferies

14   as to its derivation of fairness, and to be particularly attentive to the procedures followed in

15   preparing the Proxy and review it carefully before it was disseminated, to corroborate that there

16   were no material misstatements or omissions. The text of the Proxy urged stockholders to

17   “carefully read” it, yet Defendants failed to do so themselves.

18          132.    The preparation of a proxy statement by corporate insiders containing materially

19   false or misleading statements or omitting a material fact constitutes negligence. The Individual

20   Defendants were negligent in choosing to misrepresent and omit material information in the Proxy
21   or failing to notice the material misrepresentations and omissions in the Proxy upon reviewing it,

22   which the Individual Defendants were required to do carefully. Indeed, the Individual Defendants

23   were intricately involved in the process leading up to the signing of the Merger Agreement and the

24   preparation of the Proxy.

25          133.    Oclaro is also deemed negligent as a result of the Individual Defendants’ negligence

26   in preparing and reviewing the Proxy.
27          134.    Merger Sub LLC is also liable for the Individual Defendants’ and Oclaro’s

28   violations of the Exchange Act as Oclaro’s successor entity.
                                                     39
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
                Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 40 of 42



 1             135.   Lumentum is also liable for the Individual Defendants’ and Oclaro’s violations of

 2   the Exchange Act as the successor owner of Merger Sub LLC.

 3             136.   The above-referenced information that was mispresented and omitted in the Proxy

 4   was material to Plaintiff and the Class, who were deprived of their right to cast an informed vote

 5   because such misrepresentations and omissions were not corrected prior to the vote on the Merger

 6   and rendered the above-refenced sections of the Proxy materially false, misleading, and

 7   incomplete.

 8             137.   As a direct and proximate result of the dissemination of the materially false,

 9   misleading, and incomplete Proxy that Defendants used to obtain stockholder approval of the

10   Merger, Plaintiff and the Class have suffered damages and actual economic losses (i.e., the

11   difference between the value they received as a result of the Merger and the true value of their

12   shares at the time of the Merger) in an amount to be determined at trial. By reason of the

13   misconduct detailed herein, Defendants are liable pursuant to Section 14(a) of the Exchange Act

14   and SEC Rule 14a-9.

15                                                 COUNT II

16     (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

17             138.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

18   herein.

19             139.   The Individual Defendants acted as controlling persons of Oclaro within the

20   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as
21   officers and/or directors of Oclaro, and participation in and/or awareness of the Company’s

22   operations and/or intimate knowledge of the false, misleading, and incomplete statements

23   contained in the Proxy filed with the SEC, the Individual Defendants had the power to influence

24   and control and did influence and control, directly or indirectly, the decision making of the

25   Company, including the content and dissemination of the various statements that Plaintiff contends

26   are materially false, misleading, and incomplete.
27             140.   Each of the Individual Defendants was provided with or had unlimited access to

28   copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or
                                                    40
                      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                                SECURITIES EXCHANGE ACT OF 1934
                  Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 41 of 42



 1   shortly after these statements were issued and had the ability to prevent the issuance of the

 2   statements or cause the statements to be corrected.

 3               141.   In particular, each of the Individual Defendants had direct and supervisory

 4   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

 5   the power to control or influence the particular transactions giving rise to the Exchange Act

 6   violations alleged herein, and exercised the same. The Proxy at issue contains the unanimous

 7   recommendation of each of the Individual Defendants to approve the Merger. They were thus

 8   directly involved in preparing this document.

 9               142.   In addition, as the Proxy sets forth at length, and as described herein, the Individual

10   Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

11   Proxy describes the various issues and information that the Individual Defendants reviewed and

12   considered. The Individual Defendants participated in drafting and/or gave their input on the

13   content of those descriptions.

14               143.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

15   of the Exchange Act.

16               144.   As set forth above, the Individual Defendants had the ability to exercise control

17   over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

18   their acts and omissions as alleged herein. By virtue of their positions as controlling persons, the

19   Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

20   proximate result of Individual Defendants’ conduct, Plaintiff and the Class have suffered damages
21   and actual economic losses (i.e., the difference between the value they received as a result of the

22   Merger and the true value of their shares at the time of the Merger) in an amount to be determined

23   at trial.

24                                           PRAYER FOR RELIEF

25   WHEREFORE, Plaintiff prays for judgment and relief as follows:

26               A.     Declaring that this action is properly maintainable as a Class Action and certifying
27   Plaintiff as Class Representative and his counsel as Class Counsel;

28
                                                            41
                        AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                                  SECURITIES EXCHANGE ACT OF 1934
              Case 3:18-cv-03435-JD Document 20 Filed 04/15/19 Page 42 of 42



 1          B.      Awarding Plaintiff and the Class compensatory and/or rescissory damages

 2   sustained as a result of Defendants’ wrongdoing, including, but not limited to, pre-judgment and

 3   post-judgment interest;

 4          C.      Awarding Plaintiff and the Class the costs and disbursements of this action,

 5   including reasonable attorneys’ and expert fees and expenses;

 6          D.      Awarding extraordinary and/or equitable relief as permitted by law, equity, and the

 7   federal statutory provisions sued hereunder; and

 8          E.      Granting such other and further relief as this Court may deem just and proper.

 9                                            JURY DEMAND

10          Plaintiff demands a trial by jury on all issues so triable.

11
      DATED: April 15, 2019
12                                                           Respectfully submitted,
13    OF COUNSEL                                             /s/ David E. Bower
                                                             David E. Bower
14    MONTEVERDE & ASSOCIATES PC
      Juan E. Monteverde                                     David E. Bower SBN 119546
15    Miles D. Schreiner                                     MONTEVERDE & ASSOCIATES PC
      The Empire State Building                              600 Corporate Pointe, Suite 1170
16
      350 Fifth Avenue, Suite 4405                           Culver City, CA 90230
17    New York, NY 10118                                     Tel: (310) 446-6652
      Tel: (212) 971-1341                                    Fax: (212) 202-7880
18    Fax: (212) 202-7880                                    Email: dbower@monteverdelaw.com
      Email: jmonteverde@monteverdelaw.com
19            mschreiner@monteverdelaw.com                   Counsel for Lead Plaintiff
20
      Counsel for Lead Plaintiff
21

22

23

24

25

26
27

28
                                                        42
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                              SECURITIES EXCHANGE ACT OF 1934
